 

Exhibit 10.6

 

CONSENT, WAIVER AND

AMENDMENT NO. 4 TO

SECURED PROMISSORY NOTE

 

PCS Link, Inc. (“Borrower”) is the borrower under that certain Secured
Promissory Note (the “Note”) dated December 23, 2013, as amended, payable to
Colgan Financial Group, Inc., a Connecticut corporation (“Lender”), Borrower and
Lender desire to amend such Note pursuant to this Amendment No. 4 to Secured
Promissory Note (this “Amendment”) dated as of April 13, 2015 (the “Effective
Date”), and Greenwood Hall, Inc. (“Greenwood Hall”), the parent of Borrower,
desires to become an party to and enter into and join this Amendment as set
forth below. Capitalized terms used, but not otherwise defined, shall have the
meanings set forth in the Note.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Lender and Greenwood Hall hereby
agree as follows:

 

1.            Confirmations. As of the Effective Date, Borrower hereby confirms
that it is unconditionally indebted to Lender in the amount of $688,120,
reflecting principal and accrued interest through the Effective Date. Borrower
acknowledges and agrees that interest is continuing to accrue as set forth in
the Note. Borrower hereby confirms to Lender that it is unconditionally indebted
to the Lender for all amounts owed under the Note and that Borrower has no
claims, causes of action or counterclaims, whatsoever, in law or equity, in
connection with the Note and related Loan and Security Agreement (the “CFG Loan
Agreement”) dated December 23, 2013. Borrower hereby further confirms the grant
in favor of the Lender of a continuing security interest in, inter alia, all of
Collateral, pursuant to the CFG Loan Agreement.

 

2.            Consent to Certain Transactions with Opus Bank; Waiver of Existing
Defaults,

 

(a)          Borrower and Greenwood Hall and Opus Bank (“Bank”) are entering
into a Second Amendment, Waiver and Ratification dated as of the date hereof
(the “Bank Credit Agreement Amendment”) with respect to the Bank Credit
Agreement among such parties. Lender hereby consents to the transactions
contemplated by the Bank Credit Agreement Amendment, notwithstanding anything to
the contrary set forth in that certain Omnibus Amendment, Reaffirmation and
Ratification dated as of December 18, 2014 among Borrower, Greenwood Hall,
Lender, Bank and California United Bank.

 

(b)          Lender hereby waives any defaults or events of default known to
exist as of the date hereof under the Note and CFG Loan Agreement until the
Forbearance Termination Date (as defined in the Bank Credit Agreement
Amendment). Further, notwithstanding anything to the contrary set forth in the
CFG Loan Documents, until no earlier than the Forbearance Termination Date,
Lender shall not demand, nor shall Lender accept, payment from Borrower of any
principal, interest, fees or other amounts payable by Borrower to Lender
pursuant to the CFG Loan Agreement, except as may be set forth in the Borrower’s
weekly budget.

 

3.            Amendments. From and after the Effective Date, the Note is amended
as follows:

 



 

 

 

(a)          At any time prior to the Maturity Date, Lender at its sole option
and discretion may, upon written notice to Borrower and Greenwood Hall, convert
the outstanding principal, and at Lender’s option, accrued interest outstanding
under the Note, into a number of shares of common stock (the “Common Stock”) of
Greenwood Hall, par value $0.001, determined as follows: the number of shares of
Common Stock to be issued to Lender upon such conversion shall be equal to the
quotient obtained by dividing the outstanding principal amount of this Note,
plus accrued interest, by the lesser of (i) 85% of the weighted average price
per share of the Common Stock of Greenwood Hall as reported by the exchange or
over the counter market on which Greenwood Hall’s stock is traded for the ten
(10) trading days prior to the date that the notice of conversion is provided to
the by Lender or (ii) One Dollar and Fifty Cents ($1.50). If Lender elects not
to convert the accrued interest outstanding under this Note into shares of
Common Stock upon such conversion, all such accrued interest shall be due and
payable upon Borrower’s and Greenwood Hall’s receipt of the notice of
conversion. Despite the foregoing, in no event shall Lender be issued a number
of shares of Common Stock pursuant to the conversion right set forth in this
Section 3(a) that exceeds 20% of the outstanding shares of Greenwood Hall as of
the date hereof.

 

(b)          If Borrower or Greenwood Hall intends to grant to any other lender,
investor or third party any rights to convert (“New Conversion Rights”) debt or
other amounts owing to any such lender, investor or third party into any equity
securities of Greenwood Hall or its affiliates, then Borrower and Greenwood Hall
shall provide Lender written notice at least ten (10) business prior to the
closing of any transaction involving any such New Conversion Rights. During such
ten (10) business day period, Lender, at its sole option and discretion, by
providing written notice to Greenwood Hall, may elect to replace the conversion
rights set forth in Section 3(a) above with the New Conversion Rights. If Lender
exercises this option to convert to the New Conversion Rights, Borrower and
Greenwood Hall shall execute such documents and agreements, and take any
actions, as requested by Lender to reflect such conversion. Borrower and
Greenwood Hall shall not close any transaction with any such lender, investor or
third party that provides for New Conversion Rights if Lender has exercised its
option set forth in this Section 3(b) without effecting the conversion of
Lender’s conversion rights to New Conversion Rights prior to or simultaneously
with the closing of the transaction with the applicable lender, investor or
third party,

 

4.            Registration Rights. Greenwood Hall and Lender are party to that
certain letter agreement dated December 18, 2014 (the “Letter Agreement”)
covering, among other things, observer rights, warrants and the Demand
Registration and Piggyback Registration rights as set forth in the Letter
Agreement. Greenwood Hall agrees that the registration rights set forth in the
Letter Agreement as applicable to the “Conversion Securities” (as defined in the
Letter Agreement) do also hereby apply to the December 2013 Conversion
Securities (as defined below) as set forth in this Amendment, and the definition
of “Conversion Securities” in the Letter Agreement is hereby amended to include
the December 2013 Conversion Securities.

 

2

 

 

5.            Representations and Warranties,

 

(a)          Greenwood Hall represents and warrants that it is familiar with the
Note, including all amendments thereto, and all additional documents and
agreement between Lender and Borrower or Greenwood Hall. Greenwood Hall
expressly joins this Amendment for the purposes of granting the conversion
rights set forth in Section 3 above, and for making the representations and
warranties and agreeing to the covenants and terms and conditions set in this
Amendment.

 

(b)          All corporate action on the part of Borrower and Greenwood Hall, as
applicable, necessary for the issuance and delivery of this Amendment and the
reservation of the equity securities (including without limitation equity
securities of a successor in interest or an affiliate of Greenwood Hall)
issuable upon conversion of this Note (collectively, the “December 2013
Conversion Securities”) has been taken or will be taken prior to the issuance of
such Conversion Securities. This Amendment, when executed and delivered by
Borrower and Greenwood Hall, shall constitute valid and binding obligations of
each of them enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency, the relief of debtors
and, with respect to rights to indemnity, subject to federal and state
securities laws. Borrower’s and Greenwood Hall’s execution, delivery and
performance of its respective obligations under this Amendment and related
documents and agreements do not and will not (i) contravene or conflict with the
formation documents of Borrower or Greenwood Hall, (ii) contravene or conflict
with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Borrower or
Greenwood Hall, or (iii) require the consent of any third party that has not
been obtained,

 

(c)          The offer, issue, and sale of the Conversion Securities are and
will be exempt from the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended, and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit,
or qualification requirements of applicable state securities laws.

 

6.            Effect of Amendment. The terms and conditions of the Loan
Agreement and the Note shall remain the same and in full force and effect,
except as specifically modified or replaced herein, and Greenwood Hall hereby
acknowledges and agrees to such provisions, including without limitation Section
6 (Applicable Law) of the Note. Without limiting the generality of the
foregoing, the parties agree that this Amendment shall be governed by and
construed in accordance with the laws of the State of Connecticut without giving
effect to any choice or conflict of law provision or rule (whether in the State
of Connecticut or any other jurisdiction) that would cause the application of
the laws of any other jurisdiction. Borrower, Lender and Greenwood Hall agree
that the Federal and State courts of Connecticut shall be the exclusive forum
for the resolution of any disputes related to this Amendment or the performance
by Borrower, Lender or Greenwood Hall of their respective obligations hereto.
Borrower, Lender and Greenwood Hall consent to such exclusive jurisdiction and
agree to waive and not assert any objections to such jurisdiction, including
those related to forum non conveniens. The terms of this Amendment shall be
binding upon and shall inure to the benefit of the successors and assigns of the
parties hereto. The Loan Agreement and the Note, as amended by this Amendment,
together with all exhibits and schedules and documents referenced herein,
supersedes all previous understandings and agreements between the parties,
whether oral or written, with respect to the subject matter hereof.

 

3

 

 

7.            Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Signatures may be affixed manually or
digitally and delivery of an executed counterpart of the signature pages to this
Amendment by facsimile or by electronic means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

[Signature page follows.]

 

4

 

 

In witness whereof, the parties have executed this Amendment as of the date
first set forth above.

 

  PCS LINK, INC.       /s/ John Hall   Name:   Title: CEO       GREENWOOD HALL,
INC.       /s/ John Hall   Name:   Title: CEO       COLGAN FINANCIAL GROUP, INC.
      /s/ Robert Colgan   Name: Robert Colgan   Title: President

 

5

 